--------------------------------------------------------------------------------

THIS DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT").
NONE OF THE SECURITIES TO WHICH THIS DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR
INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES AND PROVINCIAL LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.
DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT
BETWEEN:
HCi Viocare (the "Company"), a company incorporated under the laws of the State
of Nevada, with an address for business at 123 West Nye Ln., suite 129, Carson
City, Nevada 89706.AND:
Sotirios Leontaritis (the "Subscriber"), an individual with an address of 98
Aiantos St., Paleo Faliro, 17563, Greece.
WHEREAS:
A. As at June 20, 2018 the Company is indebted to Mr. Leontaritis in the amount
of USD five hundred seventy-nine thousand three hundred seventy-one dollars and
sixteen cents (US $579,371.16) (the "Debt") in respect to certain unpaid salary,
advances for operational shortfalls and certain unsettled expense reimbursements
as set out in Schedule A hereto.
B. The Subscriber has agreed to accept nineteen million three hundred twelve
thousand three hundred and seventy-two (19,312,372) shares of the Company's
common stock at a price of US$0.03 per share (collectively, the "Shares"), in
full and final settlement of the aforementioned Debt (the "Settlement Amount")
pursuant to the terms and conditions set forth in this Agreement.
NOW THEREFORE THIS AGREEMENT witnesses that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.
Interpretation

1.1 In this Agreement, words importing the singular number only shall include
the plural and vice versa, words importing gender shall include all genders and
words importing persons shall include individuals, corporations, partnerships,
associations, trusts, unincorporated organizations, governmental bodies and
other legal or business entities of any kind whatsoever.
1.2 Any reference to currency is to the currency of the United States of America
unless otherwise indicated.
2.
Acknowledgement of Indebtedness

2.1 The Company and the Subscriber acknowledge and agree that the Company is
indebted to the Subscriber in the amount of the Settlement Amount.
3.
Payment of Indebtedness

3.1 As full and final payment of the Settlement Amount, the Company will on the
Closing Date (as defined herein) issue to the Subscriber the Shares, as fully
paid and non-assessable, and the Subscriber will accept the Shares as full and
final payment of the Settlement Amount.
1

--------------------------------------------------------------------------------

4.
Release

4.1 The Subscriber hereby agrees that upon delivery of the Shares by the Company
in accordance with the provisions of this Agreement, the Settlement Amount will
be fully satisfied and extinguished, and the Subscriber will remise, release and
forever discharge the Company and its respective directors, officers, employees,
successors, solicitors, agents and assigns from any and all obligations relating
to the Settlement Amount.
5.
Documents Required from Subscriber

5.1 The Subscriber must complete, sign and return to the Company:
(a)
two (2) executed copies of this Agreement;

5.2 The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, the OTC Bulletin
Board, stock exchanges and applicable law.
6.
Closing

6.1 Closing of the offering of the Shares (the "Closing") shall occur on such
date as may be determined by the Company and the Subscriber (the "Closing
Date").
7.
Acknowledgements of Subscriber

7.1 The Subscriber acknowledges and agrees that:
(a)
none of the Shares have been or will be registered under the Securities Act of
1933 (the "1933 Act"), or under any state securities or "blue sky" laws of any
state of the United States, and, unless so registered, may not be offered or
sold in the United States or, directly or indirectly, to U.S. Persons, as that
term is defined in Regulation S under the 1933 Act ("Regulation S"), except in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable securities laws;

(b)
the Company has not undertaken, and will have no obligation, to register any of
the Shares under the 1933 Act or any other applicable securities legislation;

(c)
the Subscriber has received and carefully read this Agreement;

(d)
the decision to execute this Agreement and acquire the Shares hereunder has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Company and such decision is based entirely upon a review
of any public information which has been filed by the Company with the
Securities and Exchange Commission ("SEC") in compliance, or intended
compliance, with applicable securities legislation;

(e)
the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
issuance of the Shares hereunder, and to obtain additional information, to the
extent possessed or obtainable by the Company without unreasonable effort or
expense;

2

--------------------------------------------------------------------------------

(f)
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the issuance of the Shares
hereunder have been made available for inspection by the Subscriber and the
Subscriber's attorney and/or advisor(s);

(g)
the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Agreement and the
Questionnaire and the Subscriber will hold harmless the Company from any loss or
damage it or they may suffer as a result of the Subscriber's failure to
correctly complete this Agreement or the Questionnaire;

(h)
the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein, in the Questionnaire or in any
document furnished by the Subscriber to the Company in connection herewith being
untrue in any material respect or any breach or failure by the Subscriber to
comply with any covenant or agreement made by the Subscriber to the Company in
connection therewith;

(i)
upon the issuance thereof, and until such time as the same is no longer required
under the applicable securities laws and regulations, the certificates
representing any of the Shares will bear a legend in substantially the following
form:

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE "1933 ACT").
NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION  FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.
(j)
the Subscriber has been advised to consult the Subscriber's own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

(i)
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of any of the Shares hereunder, and

(ii)
applicable resale restrictions;

(k)
none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Shares will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
common shares of the Company on the OTC Bulletin Board;

(l)
none of the Shares may be offered or sold to a U.S. Person or for the account or
benefit of a U.S. Person (other than a distributor) prior to the end of the
Distribution Compliance Period (as defined herein);

(m)
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares or has reviewed any
documents in connection with the sale of the Shares hereunder;

(n)
there is no government or other insurance covering any of the Shares;

3

--------------------------------------------------------------------------------

(o)
the issuance and sale of the Shares to the Subscriber will not be completed if
it would be unlawful or if, in the discretion of the Company acting reasonably,
it is not in the best interests of the Company;

(p)
the statutory and regulatory basis for the exemption claimed for the offer and
issuance of the Shares, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

(q)
this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company.

8.
Representations, Warranties and Covenants of the Subscriber

8.1 The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:
(a)
the Subscriber is not a U.S. Person;

(b)
the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person;

(c)
the Subscriber is resident in the jurisdiction set out under the heading "Name
and Address of Subscriber" on the signature page of this Agreement;

(d)
the sale of the Shares to the Subscriber as contemplated by the delivery of this
Agreement, the acceptance of it by the Company and the issuance of the Shares to
the Subscriber complies with all applicable laws of the Subscriber's
jurisdiction of residence or domicile;

(e)
the Subscriber:

(i)
is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the "International
Jurisdiction") which would apply to the acquisition of the Shares;

(ii)
the Subscriber is acquiring the Shares pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber is permitted to acquire the Shares under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions;

(iii)
the applicable securities laws of the authorities in the International
Jurisdiction do not require the Company to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of the Shares; and

(iv)
the acquisition of the Shares by the Subscriber does not trigger:

A.
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such acquisition in the International Jurisdiction;
or

4

--------------------------------------------------------------------------------

B.
any continuous disclosure reporting obligation of the Company in the
International Jurisdiction; and

(v)
the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

(f)
the Subscriber is acquiring the Shares as principal for investment purposes only
and not with a view to resale or distribution and, in particular, the Subscriber
has no intention to distribute, either directly or indirectly, any of the Shares
in the United States or to U.S. Persons;

(g)
the Subscriber is outside the United States when receiving and executing this
Agreement;

(h)
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;

(i)
the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in any way whatsoever for the Subscriber's decision to invest in the Shares and
the Company;

(j)
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time;

(k)
all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Company, and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the acquisition of the Shares;

(l)
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Agreement and the Questionnaire and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, it shall promptly notify the Company;

(m)
the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto;

(n)
the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber in accordance with its terms;

(o)
the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

(p)
the Subscriber understands and agrees that none of the Shares have been
registered under the 1933 Act, or under any state securities or "blue sky" laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state and provincial
securities laws;

5

--------------------------------------------------------------------------------

(q)
the Subscriber understands and agrees that offers and sales of any of the Shares
prior to the expiration of the applicable period specified by Regulations (such
period hereinafter referred to as the "Distribution Compliance Period") shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with applicable state, provincial and foreign securities laws;

(r)
the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

(s)
the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Shares and the Company;

(t)
the Subscriber acknowledges that it has not acquired the Shares as a result of,
and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Shares which would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the Shares; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Shares pursuant to
registration of any of the Shares pursuant to the 1933 Act and any applicable
state securities laws or under an exemption from such registration requirements
and as otherwise provided herein; and

(u)
no person has made to the Subscriber any written or oral representations,

(i)
that any person will resell or repurchase any of the Shares,

(ii)
as to the future price or value of any of the Shares, or

(iii)
that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system.

8.2 In this Agreement, the term "U.S. Person" shall have the meaning ascribed
thereto in Regulation S.
9.
Acknowledgement and Waiver

9.1 The Subscriber has acknowledged that the decision to acquire the Shares was
solely made on the basis of publicly available information.  The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Shares.
10.
Representations and Warranties will be Relied Upon by the Company

10.1 The Subscriber acknowledges that the representations and warranties
contained herein and are made by it with the intention that such representations
and warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber's eligibility to acquire the Shares under applicable
securities legislation, or (if applicable) the eligibility of others on whose
behalf it is contracting hereunder to acquire the Shares under applicable
securities legislation.  The Subscriber further agrees that by accepting
delivery of the certificates representing the Shares on the Closing Date, it
will be representing and warranting that the representations and warranties
contained herein and are true and correct as at the Closing Date with the same
force and effect as if they had been made by the Subscriber on the Closing Date
and that they will survive the acquisition by the Subscriber of Shares and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such Shares.
6

--------------------------------------------------------------------------------

11.
Resale Restrictions

11.1 The Subscriber acknowledges that any resale of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee.  The Subscriber
acknowledges that the Shares have not been registered under the 1933 Act of the
securities laws of any state of the United States.  The Shares may not be
offered or sold in the United States unless registered in accordance with United
States federal securities laws and all applicable state and provincial
securities laws or exemptions from such registration requirements are available.
11.2 The Subscriber acknowledges that restrictions on the transfer, sale or
other subsequent disposition of the Shares by the Subscriber may be imposed by
securities laws in addition to any restrictions referred to in Section 11.1
above, and, in particular, the Subscriber acknowledges and agrees that none of
the Shares may be offered or sold to a U.S. Person or for the account or benefit
of a U.S. Person (other than a distributor) prior to the end of the Distribution
Compliance Period.
12.
Legending and Registration of Subject Shares

12.1 The Subscriber hereby acknowledges that a legend may be placed on the
certificates representing any of the Shares to the effect that the Shares
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities legislation.
12.2 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.
13.
Collection of Personal Information

13.1 The Subscriber acknowledges and consents to the fact that the Company is
collecting the Subscriber's personal information for the purpose of fulfilling
this Agreement and completing this offering.  The Subscriber's personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) may be disclosed by the Company
to (a) stock exchanges or securities regulatory authorities, (b) the Company's
registrar and transfer agent, and (c) any of the other parties involved in this
offering, including legal counsel, and may be included in record books in
connection with this offering.  By executing this Agreement, the Subscriber is
deemed to be consenting to the foregoing collection, use and disclosure of the
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) and to the
retention of such personal information for as long as permitted or required by
law or business practice.  Notwithstanding that the Subscriber may be acquiring
Shares as agent on behalf of an undisclosed principal, the Subscriber agrees to
provide, on request, particulars as to the identity of such undisclosed
principal as may be required by the Company in order to comply with the
foregoing.
14.
Costs

14.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the acquisition of the Shares shall be
borne by the Subscriber.
15.
Governing Law

15.1 This Agreement is governed exclusively by the laws of the State of Nevada
and the federal laws applicable therein and the Subscriber hereby exclusively
attorns to the jurisdiction of the courts of the State of Nevada.
16.
Survival

16.1 This Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the acquisition of the Shares by the Subscriber pursuant hereto.
17.
Assignment

17.1 This Agreement is not transferable or assignable.
7

--------------------------------------------------------------------------------

18.
Execution

18.1 The Company shall be entitled to rely on delivery by facsimile machine of
an executed copy of this Agreement and acceptance by the Company of such
facsimile copy shall be equally effective to create a valid and binding
agreement between the Subscriber and the Company in accordance with the terms
hereof.
19.
Severability

19.1 The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.
20.
Entire Agreement

20.1 Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
sale of the Shares and there are no other terms, conditions, representations or
warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.
21.
Notices

21.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication.  Notices to the Subscriber shall be directed to the
address on page 9 hereto and notices to the Company shall be directed to the
Company's in-house corporate counsel, Nikolaos Kardaras at 123 West Nye Ln.,
suite 129, Carson City, Nevada 89706.
22.
Counterparts

22.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, shall constitute an original and all of
which together shall constitute one instrument. Delivery of an executed
counterpart of this Agreement by electronic means, including by facsimile
transmission or by electronic delivery in portable document format (".pdf"),
shall be equally effective as delivery of a manually executed counterpart
hereof.  The Parties acknowledge and agree that in any legal proceedings between
them respecting or in any way relating to this Agreement, each waives the right
to raise any defense based on the execution hereof in counterparts or the
delivery of such executed counterparts by electronic means.
8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Subscriber has duly executed this Agreement as of the
date first above mentioned.
DELIVERY INSTRUCTIONS
1.
Delivery - please deliver the certificates to:

HCi Viocare: 2A Kolokotroni Street, 17563, Paleo Faliro, Greece 
2. The undersigned hereby acknowledges that it will deliver to the Company all
such additional completed forms in respect of the Subscriber's acquisition of
the Shares as may be required for filing with the appropriate securities
commissions and regulatory authorities.
Sotirios Leontaritis 
(Name of Subscriber – Please type or print)
 /s/Sotirios Leontaritis 

(Signature and, if applicable, Office)
 98 Aiantos , Paleo Faliro
(Address of Subscriber)
Athens , 17563 
(City, State or Province, Postal Code of Subscriber)
Greece 
 (Country of Subscriber)
9

--------------------------------------------------------------------------------

ACCEPTANCE
The above-mentioned Agreement in respect of the Shares is hereby accepted by HCi
Viocare.
DATED at Athens, Greece effective as of the 26th day of June,  2018.


HCi Viocare


 




Per:          /s/Nikolaos Kardaras
 Authorized Signatory
Nikolaos Kardaras



10